


Exhibit 10.1




[visualant_logo.gif]




September 1, 2011




Greg Hawkins, Jeff Fulmer & Ryan Hawkins

Eagle Technologies USA

595 Apollo Street

Brea, CA 92821




Re:      Amendment to Letter of Intent




Dear Gentlemen:




Pursuant to the Letter of Intent between our companies executed on June 27,
2011, the parties thereto do mutually agree to an extension of the expiration
date of the Letter of Intent from August 30, 2011 to December 31, 2011. The
parties shall endeavor to execute definitive agreements and close the
contemplated transaction during that time.




The Letter of Intent shall expire at that time unless extended or modified in
writing by the parties hereto.




If you accept and agree to this extension of the Letter of Intent, please sign
and date a copy of this letter and return it to the undersigned at 500 Union
Street, Suite 406, Seattle, WA 98101, facsimile number (206) 826-0451.




Sincerely yours,




Visualant, Inc.




/s/ Ron Erickson




Ron Erickson

Its:  Chief Executive Officer




Agreed to and accepted on September 1, 2011




Eagle Technologies USA




/s/ Gregory Hawkins




By: Gregory Hawkins

Title: Managing Director







500 Union Street        Suite 406        Seattle, WA 98101

--------------------------------------------------------------------------------